EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Groesbeck on 1/26/2021.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1:  Claim 1 has been DELETED in its entirety and REPLACED with the following:
-- An automated sliding window mechanism comprising:
a motor attached to a first component of a sliding window and configured to move the sliding window between a closed position and an open position, defining a direction of movement for the sliding window,
a power source, providing power to the motor,
a rack attached to a second component of the sliding window and comprising a base with rack teeth extending from a plane thereof, wherein an engagement portion of each rack tooth is generally perpendicular to the plane and generally perpendicular to the direction of movement; and 
a gear rotated by the motor comprising gear teeth shaped to mesh with the rack teeth, wherein each gear tooth has an engagement portion that, when engaging a rack tooth, is generally perpendicular to the plane and generally perpendicular to the direction of movement.  --
Claim 2:  Claim 2 has been CANCELED and DELETED.

Claim 6, Lines 2-3:  The phrase “to a stationary component of a sliding window” has been deleted and replaced with the phrase -- to a stationary component of the sliding window --.

Claim 14, Line 2:  The phrase “sliding panel” has been deleted and replaced with the phrase –sliding window--.

Claim 16, Line 2:  The phrase “upper portion of the window or a lower portion of the window” has been deleted and replaced with the phrase -- upper portion of the sliding window or a lower portion of the sliding window--.

Claim 18, Line 2:  The phrase “sliding panel” has been deleted and replaced with the phrase --sliding window--.

Claim 19, Line 2:  The phrase “sliding panel” has been deleted and replaced with the phrase --sliding window--.

Conclusion
Claims 1, 3, and 6-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634